DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The following is a final action.
Claims 1 and 7, have been amended. 
Claims 2-4, 8-18 are cancelled see REMARKS December 17, 2020 
Claims 1 and 5-7 are currently pending and have been examined on their merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 5-7 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: The claims recites a method, an apparatus, and a non-transitory computer-readable storage medium; and therefore falls within one of the four statutory categories.

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1 and 7 recite: identifying first information indicating a first condition for applying for services that share resources, the first condition being related to budget for the share resources; transmitting the first information, setting the first condition indicating by the received first information to be a reference available state in which reference by a plurality of applicants for applying to the service are available; identifying, second information indicating an evaluation of the budget relative to the first condition and displaying an image for answering a degree of intention to apply for a service corresponding to the evaluation for the first condition; transmitting the degree of intention to apply; when an evaluation of the budget for the share resources in the first condition falls below a predetermined criterion, transmitting third information indicating a change of the first condition, the third condition being related to the budget for the share resources; and in response to information indicating a change from the first condition to a second condition received, specifying, from among the plurality of applicants, an applicant who has a predetermined degree of the intention to apply and whose evaluation satisfies the second condition. Determining, by referring to questionnaire information in which an applicant identifier, the evaluation relative to the first condition, and the degree of intention are associated with each other, a specific evaluation associated with the applicant identifier of a specific applicant; and transmitting a proposal condition generated by using the specified evaluation, wherein the specifying process includes: selecting, by referring to the questionnaire information, applicants whose evaluation satisfies the second condition from the plurality of applicants, and 

The claim recites a mental process as well as a certain method of organizing human activity. Before computers people were able to receive requests for jobs, supplies, or other products and match those requests with people offering said products depending on certain criteria such as time in which the request needed to be fulfilled. It was also natural for those individuals to relax their criteria if less than a desired amount of interest was received as this is a concept related to basic supply and demand. And to change the required criteria based on the feedback of job service providers, for example if an average amount of plumbers say they would replace a sink in a week for $200 instead of for $100 then the person needing the job done would raise the budget. It would also be a certain method of organizing human activity as it relates to commercial interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).

Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite: 


However, the additional elements are directed towards “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

The dependent claims 5-6 further narrow the abstract idea recited in the independent claims 1 and 7 and are therefore directed towards the same abstract idea.

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional to have a computer capable of receiving information, setting a reference point, matching data, and transmitting results or messages. See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). The Specification expressly discloses “sharing services which serve an intermediary when various resources are shared by a plurality of persons or when such resources are lent and borrowed among individuals have been widely used.” And “in such a sharing service matching between a case offered by a provider and an applicant who applies for the case is performed.” It also states this method can be compared to a method “employed in electronic auctions” for matching prospective buyers and sellers (see page 1). The specification further discloses “sharing services have Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); and Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired ‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)).

The dependent claims 5-6 do not add any additional elements to the structure of the claimed invention and only serve to further limit the judicial exception and therefore are directed towards the same abstract idea as representative claims 1 and 7.

Claims 5 and 6 are directed toward further narrowing the abstract idea of matching first and second condition and generating third information.

Therefore, Claims 1 and 5-7 are rejected under U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGovern (US 2014/0180948) in view of Odio-Paez (US 2006/0143228).
Claims 1 and  7: McGovern discloses; (Claim 1) a method of evaluation processing executed by an evaluation system the method comprising, (Claim 7) an evaluation system comprising: a first terminal device, a second terminal device, and an information processing apparatus, wherein the first terminal device is configured to: (Paragraph [0152]; [0172]; Fig. 1, embodiments can be implemented as computer software in the form of computer readable program code executable in a general purpose computing environment. Input devices (first terminal device) may be used. Preferably, the employment system (information processing apparatus), send candidate matches which are of a threshold quality to a seeker (via any suitable communication device (second terminal device)), Identifying, from a first terminal device, first information indicating a first condition for applying for services that share resources (Paragraph [0008-0009]; The first condition being related to budget for the share resources; transmitting, by the first terminal device, to an information processing apparatus, the first information (Paragraph [0057]; [0062]; Figs. 5 and 6, an alternative match based employment system can provide individually determined change recommendations to employee seeker, position, and or employment seeker attributes or any other suitable user controlled data. For example, the system can determine that employment seekers (who possess the attributes desired by the employee seeker) specify an average  By the information processing apparatus, the first condition indicated by the received first information to be a reference available state in which reference by a plurality of applicants for applying for the services are available (Paragraph [0008-0009] setting match criteria for the user based upon at least one of the subsequent questions or the first question and generating match scores using the match criteria. Generating match scores between a plurality of employment seekers and a plurality of open positions, determining a set of match results. Sending information to an employee seeker, wherein the information includes data about at least one match result in the set). Identifying, by a second terminal device, second information indicating an evaluation of the budget relative to the first condition (Paragraph [0008-0009]; [0066] Generating match scores (second information) between a plurality of employment seekers and a plurality of open positions, determining a set of match results. Sending information to an employee seeker, wherein the information includes data about at least one match result in the set and [0042] discussing "at step 100, an employment seeker (i.e., a system user searching for a full or part time job, independent contractor position, volunteer position, etc.) enters relevant qualifications information (e.g., skills, experience, education, etc.) by entering one or more attribute units.” Each attribute of  And displaying, by the second terminal, an image for answering a degree of intention to apply for a service corresponding to the evaluation for the first condition (Paragraph [0047-0051]; [0111-0115]; [0152-0161]; Fig. 2 instead of submitting a resume when interested in a position as is common in traditional employment systems, employment seekers can indicate their interest in positions presented to them. After matching results are presented to an employment seeker an employment seeker indicates his or her interest in one or more of the positions that are presented to the employment seeker. Seekers (both employee and employment) can Transmitting, by the second terminal, to the information processing apparatus, the degree of intention to apply (Paragraph [0047-0051]; Fig. 2 instead of submitting a resume when interested in a position as is common in traditional employment systems, employment seekers can indicate their interest in positions presented to them. After matching results are presented to an employment seeker an employment seeker indicates his or her interest in one or more of the positions that are presented to the employment seeker. It is determined whether the employment seeker is displayed to the employer seeker for the indicated position. Preferably, the employment seeker is displayed to the employee seeker if the employment seeker is one of the top matches for a position. If the employment seeker is displayed the employment seeker’s interest is also displayed to the employee seeker. Then, the employee seeker determines whether it is interested in the employment seeker). When an evaluation of the budget for the share resources in the first condition falls below a predetermined criterion (Paragraph [0042-0051]; [0056-0061]; Fig. 2 a matching system compares the attributes desired by the employment seeker with the open positions on the system to generate a match level for each position for the employment seeker. The match results are presented to the employment seeker. Preferably, only positions with a match level that satisfies a threshold condition (predetermined criterion) are presented to the employment seeker. Matching system also compares the attributes desired by the employee seeker with attributes of the employment seekers on the system to generate a match level for each employment seeker for the position. Preferably the comparison of these steps are  Transmitting, by the information processing apparatus, to the first terminal device third information indicating a change of the first condition, the third condition being related to the budget for the share resources (Paragraph [0057-0061]; [0066]; Fig. 19 An alternative match-based employment system can provide individually determined change recommendations to employee And in response to information indicating a change from the first condition to a second condition received from the first terminal, specifying, by the information processing apparatus, from among the plurality of applicants, an applicant who has a predetermined degree of the intention to apply and whose evaluation satisfies the second condition (Paragraph [0047-0051]; [0057-0061]; Figs. 2 and 3 the match-based employment system supplies feedback to users to provide them with information on how their matching results would change if they changed their own attributes and/or their desired attributes (first condition). The system alters one or more attributes of the matching profile for a user and generates alternative matching results for the altered profile (second condition). Instead of submitting a resume when interested in a position as is common in traditional employment systems, employment seekers can indicate their interest in positions presented to them. After matching results are presented to an employment seeker an  And transmitting, by the information processing apparatus, a proposal condition generated by using the specified evaluation to the first terminal (Paragraph [0042-0051]; [0056-0061]; Figs. 2 and 4, a matching system compares (evaluates) the attributes desired by the employment seeker with the open positions on the system to generate a match level for each position for the employment seeker. The match results are presented to the employment seeker. Preferably, only positions with a match level that satisfies a threshold condition are presented to the employment seeker. Matching system also compares (evaluates) the attributes desired by the employee seeker (first condition) with attributes of the employment seekers on the system to generate a match level for each employment seeker for the position. Preferably the comparison of these steps are performed simultaneously and return the same value to both the employment seeker and employee seeker for pairing of employment seeker and job opening. However, the comparisons can be performed in any suitable order and the results from one comparison can be user to modify the results of the other comparison. The alternative match-based employment system can periodically and/ or occasionally prompt a seeker to provide additional and/ or alternative information (proposal condition). Specifically, for an employee seeker that has failed to provide dress code information for a position and is offering $50,000 in compensation, the match-based employment system can prompt the employee seeker to enter dress code information to potentially improve match scores. The alternative match based employment system can also determine that employment seekers specify an average desired compensation of $100,000 and/ or that employment seekers with Wherein, by the information processing apparatus, the specifying process includes: selecting applicants whose evaluation satisfies the second condition from the plurality of applicants, and performing matching (Paragraph [0057-0062]; Figs. 4-6, the alternative match-based employment system can periodically and/or occasionally prompt a seeker to provide additional and/or alternative information (second condition). Preferably, the match-based employment system supplies feedback to users to provide them with information on how their matching results would change if they changed their own attributes and/or their desired attributes. Based upon attributes, the system in the hypothetical example generates five results that satisfy a threshold matching level. The system then generates an alternative matching profile in which all attributes are the same except “that the work environment is casual only on Fridays” (second condition). That alternative matching profile results in ten matches that satisfy the threshold. Similarly, a matching for which the desired distance is five miles (first condition) yields one match, and when the desired condition distance is forty miles (second condition), the system yields thirty matches). 
McGovern does not teach Determining, by the information processing apparatus, by referring to questionnaire information in which an applicant identifier, the evaluation relative to the first condition, and the degree of intention are associated with each other, a specific evaluation associated with the applicant identifier of a specific applicant. Wherein the specifying process includes: selecting, by referring to the questionnaire information by using a level of the evaluation corresponding to the applicant identifier of the selected applicants and by using a level of the degree of intention corresponding to the applicant identifier of the selected applicants, the applicant from among the selected applicants.
In the same field of endeavor of matching job applicants to employee seekers in an online environment Odio-Paez teaches determining, by the information processing apparatus, by referring to questionnaire information in which an applicant identifier, the evaluation relative to the first condition, and the degree of intention are associated with each other, a specific evaluation associated with the applicant identifier of a specific applicant (Paragraph [0015-0021] a method for selecting qualified job applicants from a source hosing or advertising job openings comprise: creating an audio, visual, printed, or electronic file comprising information pertaining to a job opening; posting or advertising the job opening with a source; prompting the job applicant to send an electronic reply to the employer that indicates the job applicant’s interest (degree of intention) in the job opening; sending an automated electronic response to the job applicant that comprises a questionnaire that the job applicant completes and electronically submits or forwards back to the employer; collecting and evaluating the job Wherein the specifying process includes: selecting, by referring to the questionnaire information by using a level of the evaluation corresponding to the applicant identifier of the selected applicants and by using a level of the degree of intention corresponding to the applicant identifier of the selected applicants, the applicant from among the selected applicants (Paragraph [0015-0021] a method for selecting qualified job applicants from a source hosing or advertising job openings comprise: creating an audio, visual, printed, or electronic file comprising information pertaining to a job opening; posting or advertising the job opening with a source; prompting the job applicant to send an electronic reply to the employer that indicates the job applicant’s interest (degree of intention) in the job opening; sending an automated electronic response to the job applicant that comprises a questionnaire that the job applicant completes and electronically submits or forwards back to the employer; collecting and evaluating the job applicant’s responses to the questionnaire; evaluating the completion of at least one task; and selecting the job applicant for an interview based on the responses to the questionnaire (level of evaluation)).  
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the method of generating matches between employment seekers and employee seekers in an online environment comparing the responses to a series of questions as taught by McGovern (McGovern [0008-
Claims 5: McGovern discloses a method as per Claim 1. McGovern further discloses wherein the first condition includes a target condition associated with a matching target, and the second condition satisfies the target condition associated with the matching target (Paragraph [0042-0043]; Fig. 1 a system user searching for a full or part time job enters relevant qualifications information by entering one or more attribute units. Employment seekers preferably enter attributes that the employment seeker desires in a potential position. While employee seekers enter relevant information about themselves and a position as well as attributes they desire in a good match for the position. The system compares the attributes desired with the open position to generate a match level for each position for the employment seeker). And the method further comprises: transmitting, to the second terminal device, a matching confirming message when the change of the first condition based on the third information is performed by the first terminal device (Paragraph 0046-0048]; Fig 2 After matching results are presented to an employment seeker they can indicate their interest in one or more of the positions that are presented. Preferably, the employment seeker is presented to the employee seeker if the employment seeker is one of the top matches for a position and the match is strong enough to satisfy the threshold condition. If the employee seeker is not 
Claims 6: Modified McGovern discloses a method as per Claim 1. McGovern further discloses wherein the third information is generated based on at least one of past records of the second terminal device (Paragraph [0050-0051] changes to an employment seeker’s attribute are recorded, and when an employment seeker is displayed to an employee seeker for a position, the employee seeker is also able to view changes the employment seeker made to her or her attributes. Similarly, in another example embodiment, changes to a position are recorded and presented to an employment seeker. Preferably, the regency of attributes is taken into consideration during matching and also see [0065]).
Therefore claims 1 and 5-7 are rejected under U.S.C. 103. 
Response to arguments
Applicant’s arguments, see REMARKS, filed December 17, 2020, with respect to the rejections of claims 1 and 5-7 under U.S.C. 101 have been fully considered but are not persuasive. 
Applicant contends the claims do not recite a mental process as the claims include features of “determining, by referring to a questionnaire information in which an applicant identifier, the evaluation relative to the first condition, and the degree of intention are associated with each other, a specific evaluation associated with the applicant identifier of a specific applicant.”  Which supposedly provide “a realistic solution to sharing various resources.” The Examiner respectfully disagrees as section 2106.04(a)(2) of the MPEP states a mental process includes “collecting information, analyzing it, and displaying certain results of the collection and analysis.” Therefore, the claimed limitation of receiving responses to a questionnaire and evaluating those responses to help connect people that want to share various resources recite a mental process. Additionally applicant recites these claims are directed towards an improvement to a technology however, the Examiner respectfully disagrees and notes that the October 2019 Patent Eligibility Guidance Update (hereinafter October 2019 Update) states that claims requiring a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. In the instant claims, the underlying claimed invention is described as a concept which may be performed in Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014); and a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011).
Applicant contends the claims amount to a practical application of the abstract idea.  However, the Examiner disagrees.  The claims merely recite a method for automating a process of matching individuals providing services with those desiring services and not an improvement to a technological problem. The 2019 Revised Patent Subject Matter Eligibility Guidance (issued January 7, 2019) states that limitations that are indicative of integration into a practical application include: improvements to the functioning of a computer, or to any other technology or technical field as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing as discussed in MPEP 2106.05(c), and applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as discussed in MPEP 2106.05(e). Limitations that are not indicative of integration into a practical application include: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750 (Fed. Cir. 2014)).  
Applicant’s arguments, see REMARKS, filed December 17, 2020, with respect to the rejections of claims 1 and 5-7 under U.S.C. 103 are moot because Applicant has amended the claims, which required further search and consideration and new art was applied. See above, ground(s) of rejection made in view of Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGovern (US 2014/0180948) in view of Odio-Paez (US 2006/0143228). However, where relevant, Examiner will respond to Applicant’s arguments. 
Claims 1 and 7: applicant states that McGovern does not disclose when an evaluation of the service budget in the first condition falls below a predetermined criterion, transmitting, by the information processing apparatus, to the first terminal device, third information indicating a 
The examiner has found upon further consideration of McGovern that it does not teach these limitations however the combination of McGovern and Odio-Paez would be sufficient in performing the recited limitations.
Independent claim 7 were amended similarly to claim 1 and are therefore rejected for the same reasons as claim 1 above.
Claims 5-6 were argued as being allowable only as being dependent on claims 1 and 7. Therefore, they are also newly rejected under the same rejections as above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Quallen (US 2002/0128953) Price discovery and negotiations and related processes.
Perlstein (US 2014/0058954) Searchable matching system and method with customizable profiles and unique pre-interview negotiation method.
Larvol (US 2017/0228749) System and method of facilitating dynamic price adjustment.
Theus (US 2018/0240055) System and method for the delivery of services to a property owner.

	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/COREY RUSS/Examiner, Art Unit 3629       

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629